DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 12/15/2021 regarding claims 10-22 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 10, 13, 15, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly (US PG Pub. No. 2018/0124710) in view of NPL (Titled: Coexistence of CP OFDM and CP DFT-s-OFDM for NR UL, dated October 2016) and further in view of Lee (US PG Pub. No. 2018/0351719).
Note: Regarding the prior art Lee, examiner is relaying on the contents of the provisional application 62/419,473 filed on 11/09/2016 which fully supports the citations in the rejection(s) below.


As per claim 10:
Ly teaches a terminal (see Figure 2, UE 120) comprising:
a transmitter (see figure 2 shows UE may be equipped with R antennas 252 for receiving and transmitting signals to and from the base station (BS) 110) that transmits measurement reference signals (see paragraphs [0094], [0105], the sounding reference signal channel could be sent in the uplink by applying power control loop) …;
and a processor (see figure 2, transmit processor 264) that controls transmission of an uplink shared channel (see paragraph [0059], discloses the ability of the transmit processor 264 to generate reference symbols for one or more reference signals) ….
Ly does not clearly teach transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
NPL teaches transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as 
The combination of Ly and NPL fail to clearly teach the limitation of controlling transmission of a phase tracking reference signal,
wherein the processor controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by radio resource control (RRC) signaling.
Lee teaches controlling transmission of a phase tracking reference signal (see paragraphs [0101], [0102], the UE is informed of the structure of the PTRS, i.e. whether distributed or localized),
wherein the processor controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by radio resource control (RRC) signaling (see Figure 12, paragraph [0102], discloses the base station may inform the UE whether the distributed type or localized type is used through RRC and/or DCI. Paragraph [0101], explicitly states: “For example, the distributed type means to design a frequency spacing between PTRSs to be uniform within a given TBS” and thus said phase tracking reference signal is non-continuously distributed in the frequency domain. Figure 12 shows a number of PTRS spaced apart in frequency domain).

before the effective filing date of the application to incorporate the transmission of RRC indicating whether the PTRS structure is distributed or localized (as disclosed in Lee) into both Ly and NPL as a way of improving the estimation performance since more PTRSs are allocated in the frequency domain (please see paragraph [0105] of Lee).
As per claim 13:
Ly in view of NPL and further in view of Lee teaches the terminal according to claim 10, wherein the measurement reference signals are sounding reference signals (SRSs) (Ly, see paragraphs [0094], [0105], discloses the SRS could be transmitted in the UL).
As per claim 15:
Ly teaches a radio communication method for a terminal (see paragraph [0006], teaches a method for a wireless communications device may include determining whether to use a CP-OFDM based waveform or a DFT-s-OFDM based waveform for an uplink transmission), comprising:
transmitting measurement reference signals (see paragraphs [0094], [0105], the sounding reference signal channel could be sent in the uplink by applying power control loop) …;
and controlling transmission of an uplink shared channel (see paragraph [0098] explicitly states “As such, UE 120 may need to determine whether UE 120 is to send an uplink transmission using a DFT-s-OFDM-based waveform or a CP-OFDM-based waveform) ….
Ly does not clearly teach transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as disclosed in NPL) into Ly as a way of providing robustness to high speed scenarios (please see page 3/4 of NPL). Therefore combining the RS CP OFDM and DFT-s-OFDM symbol for data channel in the same time-frequency grid results in low cost of PA, high transmit power efficiency and long battery life (please see page 1/4 of NPL).
The combination of Ly and NPL fail to clearly teach the limitation of controlling transmission of a phase tracking reference signal,
wherein the processor controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by radio resource control (RRC) signaling.
Lee teaches controlling transmission of a phase tracking reference signal (see paragraphs [0101], [0102], the UE is informed of the structure of the PTRS, i.e. whether distributed or localized),
wherein the processor controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by radio resource control (RRC) signaling (see Figure 12, paragraph [0102], discloses the base station may inform the UE whether the distributed type or localized type is used through RRC and/or DCI. Paragraph [0101], explicitly states: “For example, the distributed type means to design a frequency spacing between PTRSs to be uniform within a given TBS” and thus said phase tracking reference signal is non-continuously distributed in the frequency domain. Figure 12 shows a number of PTRS spaced apart in frequency domain).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC indicating whether the PTRS structure is distributed or localized (as disclosed in Lee) into both Ly and NPL as a way of improving the estimation performance since more PTRSs are allocated in the frequency domain (please see paragraph [0105] of Lee).
As per claim 16:
Ly teaches a base station (see Figure 2, base station (BS) 110) comprising:
a receiver (see Figure 2, BS 110 comprise of T antennas 234 for transmitting and receiving signals to and from the UE 120) that receives measurement reference signals (see paragraphs [0094], [0105], discloses transmitting SRSs in the uplink (UL) by applying power control loop. Note: Uplink (UL) transmission as it is well known in the art involves transmission from the UE to the BS and thus the BS receives said signaling) …;
and a processor (see Figure 2, paragraph [0059], the receive processor 238 receives and processes signals received from the respective UEs) that controls reception of an uplink shared channel (see paragraphs [0100], [0101], the BS 110 may provide instruction(s) to the UE 120 to whether to use DFT-s-OFDM base waveform or a CP-OFDM-based waveform for an uplink transmission)….
Ly does not clearly teach receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
NPL teaches receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as disclosed in NPL) into Ly as a way of providing robustness to high speed scenarios (please see page 3/4 of NPL). Therefore combining the RS CP OFDM and DFT-s-OFDM symbol for data channel in the same time-frequency grid results in low cost of PA, high transmit power efficiency and long battery life (please see page 1/4 of NPL).
The combination of Ly and NPL fail to clearly teach controlling reception of a phase tracking reference signal,
wherein the phase tracking reference signal is allocated non-continuously in a frequency domain by a terminal based on information about an allocation pattern reported by radio resource control (RRC) signaling.
Lee teaches controlling reception of a phase tracking reference signal (see paragraphs [0101], [0102], the UE is informed of the structure of the PTRS, i.e. whether distributed or localized),,
wherein the phase tracking reference signal is allocated non-continuously in a frequency domain by a terminal based on information about an allocation pattern reported by radio resource control (RRC) signaling (see Figure 12, paragraph [0102], discloses the base station may inform the UE whether the distributed type or localized type is used through RRC and/or DCI. Paragraph [0101], explicitly states: “For example, the distributed type means to design a frequency spacing between PTRSs to be uniform within a given TBS” and thus said phase tracking reference signal is non-continuously distributed in the frequency domain. Figure 12 shows a number of PTRS spaced apart in frequency domain).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC indicating whether the PTRS structure is distributed or localized (as disclosed in Lee) into both Ly and NPL as a way of improving the estimation performance since more PTRSs are allocated in the frequency domain (please see paragraph [0105] of Lee).
As per claim 22:
Ly teaches a system comprising a terminal and a base station (see Figure 2, system 200 comprising UE 120 and base station 110), wherein:
a terminal (see Figure 2, UE 120) comprises:
a transmitter (see figure 2 shows UE may be equipped with R antennas 252 for receiving and transmitting signals to and from the base station (BS) 110) that transmits measurement reference signals (see paragraphs [0094], [0105], the sounding reference signal channel could be sent in the uplink by applying power control loop) …;
and a processor of the terminal (see figure 2, UE comprise of transmit processor 264) that controls transmission of an uplink shared channel (see paragraph [0059], discloses the ability of the transmit processor 264 to generate reference symbols for one or more reference signals) ….;
and the base station (see Figure 2, base station (BS) 110) comprises:
a receiver (see Figure 2, BS 110 comprise of T antennas 234 for transmitting and receiving signals to and from the UE 120) that receives measurement reference signals (see paragraphs [0094], [0105], discloses transmitting SRSs in the uplink (UL) by applying power control loop. Note: Uplink (UL) transmission as it is well known in the art involves transmission from the UE to the BS and thus the BS receives said signaling) …;
and a processor of the base station (see Figure 2, paragraph [0059], the base station 110 comprise of receive processor 238. The receive processor 238 receives and processes signals received from the respective UEs) that controls reception of an uplink shared channel (see paragraphs [0100], [0101], the BS 110 may provide instruction(s) to the UE 120 to whether to use DFT-s-OFDM base waveform or a CP-OFDM-based waveform for an uplink transmission)….
Ly does not clearly teach transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM)
measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
NPL teaches measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals)
and receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as disclosed in NPL) into Ly as a way of providing robustness to high speed scenarios (please see page 3/4 of NPL). Therefore combining the RS CP OFDM and DFT-s-OFDM symbol for data 
The combination of Ly and NPL fail to clearly teach processor of the terminal controls transmission of a phase tracking reference signal, processor of the base station controls reception of the phase tracking reference signal and wherein the processor of the terminal controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by radio resource control (RRC) signaling.
Lee teaches processor of the terminal controls transmission of a phase tracking reference signal (see paragraphs [0101], [0102], the UE is informed of the structure of the PTRS, i.e. whether distributed or localized), processor of the base station controls reception of the phase tracking reference signal (see paragraphs [0101], [0102], the UE is informed of the structure of the PTRS, i.e. whether distributed or localized) and wherein the processor of the terminal controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by radio resource control (RRC) signaling (see Figure 12, paragraph [0102], discloses the base station may inform the UE whether the distributed type or localized type is used through RRC and/or DCI. Paragraph [0101], explicitly states: “For example, the distributed type means to design a frequency spacing between PTRSs to be uniform within a given TBS” and thus said phase tracking reference signal is non-continuously distributed in the frequency domain. Figure 12 shows a number of PTRS spaced apart in frequency domain).
before the effective filing date of the application to incorporate the transmission of RRC indicating whether the PTRS structure is distributed or localized (as disclosed in Lee) into both Ly and NPL as a way of improving the estimation performance since more PTRSs are allocated in the frequency domain (please see paragraph [0105] of Lee).
4.	Claims 11, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of NPL and further in view of Lee and Kwon (US PG Pub. No. 2011/0268087).
As per claim 11:
Ly in view of NPL and further in view of Lee teaches the terminal according to claim 10 with the exception of:
wherein the transmitter transmits the measurement reference signals periodically at a given cycle.
Kwon teaches wherein the transmitter transmits the measurement reference signals periodically at a given cycle (see paragraphs [0075], [0202], [0203], the UE upon receipt of SRS configuration information from the eNB, periodically transmits the SRS for each cell or for each radio frame or transmission cycle).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate SRS configuration information (as disclosed in Kwon) into Ly, NPL and Lee as a way of indicating which resources are for periodic or aperiodic SRS transmission (please see paragraph [0103] of Kwon). Therefore, implementing the SRS configuration information helps in estimating the downlink channel state (please see paragraphs [0007]-[0010] of Kwon).
As per claim 14:
the terminal according to claim 10 with the exception of:
wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
Kwon teaches wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (paragraph [0075], the SRS may be transmitted in the last symbol of each subframe but not limited).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate SRS configuration information (as disclosed in Kwon) into Ly, NPL and Lee as a way of indicating which resources are for periodic or aperiodic SRS transmission (please see paragraph [0103] of Kwon). Therefore, implementing the SRS configuration information helps in estimating the downlink channel state (please see paragraphs [0007]-[0010] of Kwon).
As per claim 17:
Ly in view of NPL and further in view of Lee and Kwon teaches the terminal according to claim 11, wherein the measurement reference signals are sounding reference signals (SRSs) (Ly, see paragraphs [0094], [0105], discloses the SRS could be transmitted in the UL).
As per claim 19:
Ly in view of NPL and further in view of Lee and Kwon teaches the terminal according to claim 11.
The combination of Ly, NPL and Lee fail to clearly teach wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (paragraph [0075], the SRS may be transmitted in the last symbol of each subframe but not limited).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate SRS configuration information (as disclosed in Kwon) into Ly, NPL and Lee as a way of indicating which resources are for periodic or aperiodic SRS transmission (please see paragraph [0103] of Kwon). Therefore, implementing the SRS configuration information helps in estimating the downlink channel state (please see paragraphs [0007]-[0010] of Kwon).

5.	Claims 12, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of NPL and further in view of Lee and Zhang (US PG Pub. No. 2013/0016705).
As per claim 12:
Ly in view of NPL and further in view of Lee teaches the terminal according to claim 10 with the exception of:
wherein when transmission of the measurement reference signals is triggered by downlink control information (DCI), the transmitter transmits the measurement reference signals aperiodically.
	Zhang teaches wherein when transmission of the measurement reference signals is triggered by downlink control information (DCI), the transmitter transmits the measurement reference signals aperiodically (see paragraph [0039], aperiodic SRS (A-SRS) may be triggered based on received DCI).
before the effective filing date of the application to incorporate the teachings of Zhang into Ly, NPL and Lee. The motivation for doing so would be to increase system efficiency (please see paragraph [0023] of Zhang).
As per claim 18:
Ly in view of NPL and further in view of Lee and Zhang teaches the terminal according to claim 12, wherein the measurement reference signals are sounding reference signals (SRSs) (Ly, see paragraphs [0094], [0105], discloses the SRS could be transmitted in the UL).
As per claim 20:
Ly in view of NPL and further in view of Lee and Zhang teaches the terminal according to claim 12.
The combination of Ly, NPL and Lee fail to teach wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
Zhang teaches wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (see paragraph [0036], discloses SRS may be transmitted in one or two uplink symbols in the UpPTS portion 236 of the subframe).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Ly, NPL and Lee. The motivation for doing so would be to increase system efficiency (please see paragraph [0023] of Zhang).
As per claim 21:
Ly in view of NPL and further in view of Lee teaches the terminal according to claim 13 with the exception of:
wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
Zhang teaches wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (see paragraph [0036], discloses SRS may be transmitted in one or two uplink symbols in the UpPTS portion 236 of the subframe).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Ly, NPL and Lee. The motivation for doing so would be to increase system efficiency (please see paragraph [0023] of Zhang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/Examiner, Art Unit 2474  
                                                                                                                                                                                                      
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474